NOT DESIGNATED FOR PUBLICATION

                                            No. 122,101

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        STATE OF KANSAS,
                                            Appellee,

                                                   v.

                                   WILLIAM LYNN SEAMSTER,
                                          Appellant.


                                  MEMORANDUM OPINION


       Appeal from Butler District Court; CHARLES M. HART, judge. Opinion filed February 5, 2021.
Affirmed.


       Rick Kittel, of Kansas Appellate Defender Office, for appellant.


       Amber R. Norris, assistant county attorney, and Derek Schmidt, attorney general, for appellee.


Before WARNER, P.J., POWELL, J., and MCANANY, S.J.


       POWELL, J.: After a trial to both the jury and the district court, William Lynn
Seamster was found guilty of possession of methamphetamine, theft by possession of
stolen property, and speeding. Seamster now appeals, challenging the sufficiency of the
evidence to support his theft conviction as well as the propriety of the jury instructions
and the district court's responses to the jury's requests for transcripts. After a careful
review of the record, we find sufficient evidence supported Seamster's conviction for
theft and the district committed no error in giving the jury instructions. However, we do
find the district court's responses to the jury's requests for transcripts both unhelpful and



                                                   1
not meaningful, but such error was harmless and did not affect the outcome. Thus, we
affirm.
                          FACTUAL AND PROCEDURAL BACKGROUND


          Jon Schrag lived in Oklahoma City but farmed at his residence in Kingman
County, Kansas. After visiting family in Oklahoma for about a week, Schrag returned to
his farm in Kingman County on October 12, 2018. Upon his arrival, Schrag noticed the
padlock on his gate had been cut off. Schrag opened his garage and discovered his tan,
four-wheel drive 1983 Toyota truck and a four-wheeler were missing. Schrag had bought
the truck for $7,000 or $8,000 and had owned it for about 10 years. It was in good
condition. Schrag testified that no one had permission to be in his garage or drive his
truck. After his discovery, Schrag reported his truck stolen to the police in Kingman
County.


          Shortly after 5 a.m., on October 17, 2018, Officer Joel Sibley of the Rose Hill
Police Department was conducting stationary traffic enforcement on the 700 block of
South Rose Hill Road in Butler County, Kansas. Sibley spotted a truck driving 48 miles
per hour in a 35-mile-per-hour zone and initiated a traffic stop. Sibley contacted dispatch,
which informed him the license plate on the stopped Toyota truck belonged to a different
vehicle.


          Sibley made contact with the driver of the truck and asked for identification, but
the driver said he did not have his license or proof of insurance. The driver told Sibley his
name was William Seamster. After reporting the truck's vehicle identification number
(VIN) to dispatch, Sibley learned the truck had been reported stolen out of Kingman
County. Based on this information, Sibley detained Seamster and placed him in his patrol
vehicle while he investigated the matter further. Dispatch confirmed to Sibley the truck
was stolen, and Sibley looked through the truck for proof of ownership but found none.
Sibley arrested Seamster and searched him.


                                                2
       Seamster told Sibley he had recently purchased the truck from his former boss,
Chris Cope, for $2,000. Seamster was unable to produce a bill of sale at the stop,
claiming he might have left it at home. Seamster told Sibley he had the key to the truck's
door in his pants pocket but was unable to find it.


       A Butler County Sheriff's Deputy arrived to help Sibley in photographing and
inventorying the truck. Several items, including keys and power tools, were found in the
truck. Seamster's driver's license was found in a backpack in the truck's bed.


       After inventorying the truck and having it towed away, Sibley drove Seamster to
the Rose Hill Police Department. After Seamster exited the vehicle at the police station,
Sibley saw an object directly underneath Seamster's seat. Based on his training and
experience, Sibley believed it was a small baggie containing methamphetamine. A KBI
lab test confirmed his belief. Seamster admitted the baggie was his.


       Seamster called Sibley a few days after his arrest and told him he would bring in
the bill of sale for the truck but never did. When Sibley asked for contact information or
an address for Cope, Seamster would not give him that information.


       Seamster was charged with possession of methamphetamines, a severity level 5
felony; theft, a severity level 9 felony; and speeding, a traffic infraction.


       At trial, Schrag was shown the photos taken by Sibley and identified the Toyota
truck as the one stolen from his garage. Some of the tools and items found in the truck
belonged to Schrag, while others did not. The photographs showed the steering column
and ignition of the truck had been damaged. Schrag also testified the set of keys found in
the truck console belonged to his other Toyota, a 1980 model, and various other locks on
his farm, but the key to his stolen 1983 Toyota truck had never left his farm and had not
been stolen.


                                               3
       Seamster also testified, claiming he bought the truck from Cope about a week and
a half before the traffic stop. Seamster had known Cope for 15 years and trusted him
based on other business dealings. Upon buying the truck, Cope gave Seamster a bill of
sale and told him the title would be arriving in the mail, after which he would sign the
title over to Seamster. Seamster testified Cope had accidently snapped off the key in the
ignition when turning off the truck while they were on a test drive. Seamster told Cope he
would take care of the problem. Seamster explained the damage to the steering column
was because of his efforts to make the truck drivable with the compromised ignition
system. Seamster testified he had a new ignition system in the truck to install but
admitted on cross-examination the inventory did not contain the new ignition system.


       Seamster testified he was going through a rough patch with his wife and had
packed up his truck and was leaving town. Seamster did not realize his driver's license
was in his backpack at the time of the stop. Seamster testified some of the items were in
the truck when he bought it and he had purchased those items as well. Seamster claimed
he had made efforts to find Cope after his arrest, but Cope's girlfriend told him Cope had
left the area and Cope's mother told him Cope had left Kansas to avoid trouble with the
IRS. Seamster never produced a bill of sale for the truck.


       During deliberations, the jury asked to review transcripts of the testimony from
certain witnesses. The district court informed the jury it would take days to produce such
transcripts. Ultimately, the jury returned a guilty verdict for theft and possession of
methamphetamines. The district court found Seamster guilty of speeding.


       At sentencing, the district court imposed concurrent sentences of 13 months'
imprisonment for possession of methamphetamines, 6 months' imprisonment for theft,
and a fine for speeding but placed Seamster on probation from his sentences for 18
months.



                                              4
       Seamster timely appeals.


                                          ANALYSIS


       On appeal, Seamster does not challenge his speeding conviction. Seamster's claims
of error focus on his jury trial, namely: (1) the evidence was insufficient to convict him
of theft; (2) one of the jury instructions for theft was legally incorrect; and (3) the district
court's responses to the jury's requests for transcripts of certain witness testimony were
insufficient.


I.     WAS THE EVIDENCE SUFFICIENT TO SUSTAIN SEAMSTER'S CONVICTION FOR
       THEFT?


       First, Seamster argues the evidence was insufficient to support his theft
conviction. Seamster alleges the only evidence produced at trial to show how he came
into possession of the truck was his testimony that he bought it legally from Cope.
Seamster argues the State was required to show he knew the truck was stolen when it
came into his possession and nothing refuted his belief that he bought the truck legally.
The State counters that the jury clearly did not believe Seamster's testimony based on the
verdict and there was sufficient circumstantial evidence to support Seamster's conviction,
including the license plate belonging to another truck; no bill of sale; no insurance, title,
or registration; the broken steering column and ignition cylinder; and no keys.


       Standard of Review


       When a criminal defendant challenges the sufficiency of the evidence, our
standard of review is "'whether, after reviewing all the evidence in a light most favorable
to the prosecution, [we are] convinced a rational factfinder could have found the
defendant guilty beyond a reasonable doubt. [We] do not reweigh evidence, resolve


                                               5
evidentiary conflicts, or make witness credibility determinations.' [Citation omitted.]"
State v. Chandler, 307 Kan. 657, 668, 414 P.3d 713 (2018). A guilty verdict will only be
reversed in the "rare cases when the court determines that evidence was so incredulous no
reasonable fact-finder could find guilt beyond a reasonable doubt." State v. Torres, 308
Kan. 476, 488, 421 P.3d 733 (2018).


       Analysis


       The United States Constitution guarantees a criminal defendant the right to
demand the State prove each element of the charged crime beyond a reasonable doubt.
State v. Lacy, 56 Kan. App. 2d 327, 330, 429 P.3d 245 (2018) (citing Apprendi v. New
Jersey, 530 U.S. 466, 477, 120 S. Ct. 2348, 147 L. Ed. 2d 435 [2000]). To determine
what the State must prove, we look to the relevant statute. Torres, 308 Kan. at 488.
Seamster was charged with a version of theft under K.S.A. 2018 Supp. 21-5801(a)(4)—
essentially possession of stolen property—which provides that theft is "obtaining control
over stolen property or services knowing the property or services to have been stolen by
another" with the intent to permanently deprive the owner of the possession of the
property.


       A conviction may be based entirely on circumstantial evidence and any inferences
reasonably deduced from that evidence. If an inference is reasonable, the jury can make
the inference. State v. Lowery, 308 Kan. 1183, 1236, 427 P.3d 865 (2018). The key issue
under K.S.A. 2018 Supp. 21-5801(a)(4) is whether Seamster knew the truck was stolen at
the time he took possession of it. See State v. Bandt, 219 Kan. 816, 822, 549 P.2d 936
(1976); PIK Crim. 4th 58.020 (2017 Supp.).


       Here, although the evidence was circumstantial, the State presented enough
evidence from which a rational fact-finder could determine Seamster knew the truck was
stolen when he took possession of it. When Sibley stopped Seamster, dispatch informed


                                             6
Sibley the license plate on the truck belonged to a different pickup. Seamster had an
object blocking the VIN, which Sibley asked him to move so Sibley could report the VIN
to dispatch. The steering column was busted out and the ignition cylinder was on the
floorboard. While Seamster claimed the key broke off in the ignition during the test drive
and he had a new ignition cylinder in the truck to replace the broken one, on cross-
examination, Seamster admitted the new ignition cylinder was not included in the
inventory of the truck's contents. Seamster did not have the keys to the truck, and the
keys found in the center console belonged to another vehicle and locks on Schrag's farm.
Seamster claimed those keys did include the key to the truck door, but when Sibley asked
Seamster if he had the keys, Seamster searched his pockets and ignored the keys sitting
right beside him. Seamster did not have the truck's title, registration, or insurance.
Seamster claimed he had the bill of sale but never produced it.


       Seamster's only defense to this evidence was his unsupported claim that he bought
the truck from his former boss, Cope. But when asked by Sibley to provide an address or
phone number for Cope, Seamster was unable to do so. Seamster testified he spoke to
Cope's mother, but she told him Cope had fled to escape trouble with the IRS.


       Beyond his own testimony, Seamster presented no other evidence in support of his
claims. By finding him guilty, the jury signaled it did not find Seamster credible. We are
not permitted to reweigh witness testimony. Chandler, 307 Kan. at 668. Finally,
Seamster's possession of the truck shortly after it was stolen can itself be sufficient
evidence to support his conviction. See State v. Taylor, 54 Kan. App. 2d 394, 417, 401
P.3d 632 (2017) ("[W]hen the only evidence supporting a defendant's theft conviction is
the possession of stolen property, our Supreme Court has held that such convictions may
be upheld based on possession alone if the defendant provides an unsatisfactory
explanation about why he or she has the property and the property was recently stolen.
Atkinson, 215 Kan. at 143.").



                                              7
       When viewed in a light most favorable to the State, we conclude the evidence is
sufficient for a reasonable fact-finder to find Seamster knew or should have known from
the circumstances that the truck was stolen.


II.    DID THE DISTRICT COURT COMMIT A LEGAL ERROR BY GIVING JURY
       INSTRUCTION NO. 6?


       For his second issue, Seamster alleges jury instruction No. 6 contained a legal
error. Instruction No. 6 related to jury instruction No. 5's description of theft by receiving
stolen property. Instruction No. 6, copied from PIK Crim. 4th 58.020, reads:


               "Knowledge that property has been stolen by another must exist at the time
       control first occurs and may be proven by a showing that the defendant either knew or
       had a reasonable suspicion from all the circumstances known to the defendant that the
       property was stolen."


Seamster argues the "reasonable suspicion" language contradicts the statute's requirement
that a defendant know the property was stolen by another, thereby lessening the State's
burden to prove knowledge beyond a reasonable doubt. Seamster alleges this allowed the
jury to find him guilty by a lesser standard.


       The State responds that Seamster's argument improperly casts the words
"reasonable suspicion" consistent with search and seizure law when that is not how lay
people understand the phrase. Instead, the words "reasonable suspicion" in the jury
instruction refers to the defendant's common knowledge and experience.




                                                  8
       Standard of Review


       A party cannot claim error in the giving of a jury instruction unless the party
objects before the jury retires to consider its verdict or the instruction was clearly
erroneous. K.S.A. 2019 Supp. 22-3414(3). When reviewing jury instruction issues, we
follow a three-step process by:


       "'(1) determining whether [we] can or should review the issue, i.e., whether there is a lack
       of appellate jurisdiction or a failure to preserve the issue for appeal;


       (2) considering the merits of the claim to determine whether error occurred below; and


       (3) assessing whether the error requires, i.e., whether the error can be deemed
       harmless.'[Citation omitted.]" State v. McLinn, 307 Kan. 307, 317, 409 P.3d 1 (2018).


       The first and third steps are interrelated because whether a party has preserved the
issue affects the third step's reversibility inquiry. 307 Kan. at 317. At the second step, we
consider whether the instruction was legally and factually appropriate, employing a de
novo standard of review. 307 Kan. at 318.


       Here, Seamster only alleges jury instruction No. 6 was legally inappropriate. If an
instruction is erroneous, our task is then to determine if the jury would have reached a
different verdict without the error. State v. Betancourt, 299 Kan. 131, 135, 322 P.3d 353
(2014).


       Seamster acknowledges he did not object to jury instruction No. 6. When a party
does not object to a jury instruction in the district court, K.S.A. 2019 Supp. 22-3414(3)
limits our review to whether the instruction was clearly erroneous. Clear error only
occurs if "we are 'firmly convinced that the jury would have reached a different verdict




                                                      9
had the instruction error not occurred.'" McLinn, 307 Kan. at 318. The party claiming
error has the burden to demonstrate prejudice. 307 Kan. at 318.


       Analysis


       Jury instruction No. 6 was based on PIK Crim. 4th 58.020 and included the pattern
instruction's description that "knowledge that property has been stolen by another" may
be proven by actual knowledge or that the defendant had a "reasonable suspicion from all
the circumstances known to the defendant" that the property was stolen. The pattern
instruction's Notes on Use direct courts to use this instruction with PIK Crim. 4th 58.010
(2017 Supp.), theft in violation of K.S.A. 2018 Supp. 21-5801(a)(4)—here jury
instruction No. 5. When considering a claim that the giving of a jury instruction was an
error, we do not consider that instruction in isolation but in light of the instructions as a
whole. State v. Dupree, 304 Kan. 377, 394, 373 P.3d 811 (2016).


       Seamster argues jury instruction No. 6 lessens the mens rea required to be proven
by the State beyond a reasonable doubt. K.S.A. 2018 Supp. 21-5801(a)(4) requires the
State to prove Seamster had knowledge the property had been stolen by another. Jury
instruction No. 6 says this knowledge can be shown by actual knowledge or by showing
Seamster should have had reasonable suspicion from all the circumstances to know the
property was stolen. Seamster's complaint boils down to the argument that the jury
instruction's definition of knowledge is a legal error because it lowers the knowledge
requirement. Our precedents say otherwise.


       Early cases addressing theft by receiving stolen property say a defendant having
reasonable suspicion that such property was stolen is enough to prove knowledge. See,
e.g., State v. Marr, 136 Kan. 602, 606-07, 16 P.2d 469 (1932) ("'To render one liable as
an accessary after the fact . . . it has been held that if the accused had actual knowledge of
facts which would give him good reason to believe the person assisted to be guilty of the


                                              10
felony, this will be sufficient.'"); State v. Emory, 116 Kan. 381, 385, 226 P. 754 (1924)
("'Upon this question of knowledge it is sufficient if the state has proven beyond a
reasonable doubt that the defendant at the time he received or purchased, if he did receive
or purchase, the property in controversy had a belief that the property was stolen
property, or that the defendant at the time he purchased or received the same had a
reasonable suspicion from all the circumstances known to him at the time that the
property was stolen property . . . .'"). Recent opinions from our court have continued to
hold that "'reasonable suspicion from all the circumstances'" is sufficient to show a
defendant possessed knowledge that the goods received were stolen. See, e.g., State v.
Stuber, No. 116,051, 2017 WL 3327076, at *2 (Kan. App. 2017) (unpublished opinion)
([T]o prove defendant guilty of obtaining control over stolen property, State must prove
at time defendant received stolen property, defendant "'had a belief or a reasonable
suspicion from all the circumstances known to him that the property was stolen and that
the act was done with intent to deprive the owner permanently of the possession, use or
benefit of his property.' State v. Lewis, 256 Kan. 929, 933-34, 899 P.2d 766 [1995].");
State v. Hurd, No. 113,867, 2016 WL 3128771, at *4 (Kan. App. 2016) (unpublished
opinion) (same).


       State v. Holt, No. 106,711, 2013 WL 517657 (Kan. App. 2013) (unpublished
opinion), is illustrative. In Holt, the defendant claimed the district court erred by
instructing the jury that theft by receiving stolen property could be proved by showing he
had a "'reasonable suspicion from all the circumstances that the property was stolen.'"
2013 WL 517657, at *7. The panel noted: "The Due Process Clause of the Fourteenth
Amendment to the United States Constitution protects a criminal defendant from
conviction except upon proof beyond a reasonable doubt of every fact necessary to
constitute the [charged] offense." 2013 WL 517657, at *8. This protection prevents the
State from using an evidentiary presumption in a jury instruction to relieve itself of the
burden of proving every essential element of a crime beyond a reasonable doubt. 2013
WL 517657, at *8. The panel found the reasonable suspicion from all the circumstances


                                              11
instruction did not create a mandatory presumption or a permissive inference because it
did not instruct the jury that it may find the defendant knew the property was stolen based
on proof of the predicate fact that the defendant had reasonable suspicion the property
was stolen. The panel explained: "'Reasonable suspicion' is not a predicate fact; rather,
the language is better understood as instructing the jury that the element of knowledge
may be proven either by direct or circumstantial evidence. In either case, the burden of
persuasion clearly remains on the State." 2013 WL 517657, at *9. While the Holt panel
noted K.S.A. 21-3701(a)(4) and its predecessor statutes do not contain language
indicating that knowledge may be proven by "'reasonable suspicion from all the
circumstances known to the defendant,'" the panel recognized the Kansas Supreme Court
has interpreted the statutes to that effect. 2013 WL 517657, at *9 (collecting cases). We
agree.


         As Holt explains, the use of the "reasonable suspicion" language in instruction No.
6 was not legal error. The State could prove Seamster's knowledge by showing he had
reasonable suspicion from all the circumstances the property was stolen. Because there
was no legal error, the giving of jury instruction No. 6 was not erroneous.


III.     DID THE DISTRICT COURT ERR IN ITS ANSWERS TO THE JURY'S MID-
         DELIBERATION QUESTIONS?


         For his final contention of error, Seamster complains the district court's responses
to the jury's mid-deliberation questions were inadequate and effectively denied the jury
access to the evidence. During deliberations, the jury asked the district court three times
for the testimony transcripts of one or more witnesses. Each time, with the consent of
both the prosecutor and Seamster's trial counsel, the district court informed the jury how
long it would take to create a transcript. Now, for the first time, Seamster argues these
answers were not meaningful and were subtly misleading because they did not inform the
jury it could get a read-back of the testimony instead of transcripts. The State rejects this


                                              12
argument, asserting the district court did not ignore any questions from the jury and
timely answered all questions.


       Standard of Review


       We apply the standard of review for jury instructions found in K.S.A. 2019 Supp.
22-3414(3) to questions asked after jury deliberations have begun. State v. Hoge, 276
Kan. 801, 817, 80 P.3d 52 (2003); see State v. Saenz, 271 Kan. 339, 352, 22 P.3d 151
(2001). Because Seamster did not object to the district court's responses to the jury's mid-
deliberation questions, we review such responses for clear error. See State v. Lewis, 299
Kan. 828, 855-56, 326 P.3d 387 (2014). Under the clearly erroneous standard, the party
raising an objection must demonstrate an error occurred and must show prejudice; the
reviewing court must be firmly convinced the jury would have reached a different verdict
without the error. McLinn, 307 Kan. at 318.


       Our Supreme Court has explained that "'clearly erroneous' is not a standard of
review . . . . Rather, it supplies a basis for determining if an error requires reversal."
Lewis, 299 Kan. at 856. Broadly speaking, we evaluate the district court's responses to
the jury's questions for an abuse of discretion. State v. Novotny, 297 Kan. 1174, 1186,
307 P.3d 1278 (2013).


       "[T]o the extent that it is necessary to determine whether the district court's response was
       a correct statement of the law, we are presented with a legal question, subject to
       unlimited review. But when looking at which legally appropriate response the court
       should have made, we accord the trial court the deference of looking to whether no
       reasonable person would have given the response adopted by the trial court." State v.
       Wade, 295 Kan. 916, 921, 287 P.3d 237 (2012).




                                                   13
       Analysis


       Three questions by the jury are at issue here. First, the jury asked: "Can we see
testimony of Jon Schrag (court report)." The district court responded: "A transcript of
Jon Schrag's testimony will take approximately two days to prepare." Neither party
objected to the answer. Next, the jury stated: "We need the court report (transcript or
audio recording) of the testimony of both William Seamster and Jon Schrag in order to
reach a verdict." The district court responded: "There is no audio recording available.
Preparation of a transcript of the testimony of William Seamster and Jon Schrag will take
a number of days to present to the jury." Again, neither party objected. Finally, the jury
wrote (on May 23, 2019): "Without the transcripts, we are at an impasse, forcing us to
wait until they are made available." The district court answered: "The next available date
for jury deliberations with the requested transcripts is Monday, June 3rd, 2019,
commencing at 9:00 a.m." Neither party objected to the answer. The jury continued its
deliberations and reached its verdicts later that day.


       The district court is required to notify the parties of the content of a jury's question
and give them an opportunity to discuss an appropriate response. The defendant must be
present during this discussion, unless that presence is waived. Moreover, the district court
must respond in open court or in writing while retaining the discretion to grant a jury's
request to rehear testimony. K.S.A. 2019 Supp. 22-3420(d). A district court may not
ignore a jury's request "'but must respond in some meaningful manner or seek additional
clarification or limitation of the request.'" State v. Miller, 268 Kan. 517, 526, 997 P.2d 90
(2000). K.S.A. 2019 Supp. 22-3420(d) is breached only when the district court makes no
attempt to provide a meaningful response or gives an erroneous response. Once the
district court attempts to give a meaningful response or seeks clarification or limitation of
the request, the review shifts to whether the sufficiency or propriety of the response
constituted an abuse of discretion. 268 Kan. at 526.



                                              14
       Seamster argues the district court should have told the jury a read-back of portions
of the transcript was available because K.S.A. 2019 Supp. 22-3420(d) permits the district
court to allow the jury to rehear testimony in its discretion. He has a point. The Kansas
Supreme Court has taken the position that "a trial judge has a duty to clarify whether a
jury wants a transcript of testimony or merely wants a read-back . . . ." State v. Bruce,
255 Kan. 388, 396, 874 P.2d 1165 (1994); see State v. Arevalo, No. 89,968, 2004 WL
1373159, at *2 (Kan. App. 2004) (unpublished opinion).


       In State v. Myers, 255 Kan. 3, 5, 872 P.2d 236 (1994), our Supreme Court relied
extensively on our court's rationale that juries, as lay people, are unfamiliar with terms
such as "transcript" or "read-back," and they would be unaware that transcripts are not
readily and immediately available, making it imperative that a jury's request for
testimony be interpreted on a common-sense basis. Stated the Court:


       "'[T]erms such as "transcript" and "read-back" are lawyer terms and a lay jury would not
       necessarily understand the terms. There is also no reason to assume the jury understood
       that no transcript is available until the court reporter transcribes the testimony taken in
       open court, that this transcription will not occur unless requested, and that the request for
       transcription usually occurs for appellate purposes after the trial is concluded and verdict
       returned. We can neither expect nor require lay jurors to speak proper legalese, nor can
       we expect them to ask questions in that format.


               "'We think a jury's request must be interpreted on a common-sense basis. What is
       obvious about this jury's request is that it wanted an opportunity to read or hear the
       requested testimony one more time before it reached a decision. It is far too simplistic to
       write off a jury's request as asking only for a transcript which was not available. At the
       very least, the trial court was obligated to make a meaningful response to the jury's
       question and advise it of its right to be given a read-back of the testimony.'" 255 Kan. at
       5.


See State v. Boyd, 257 Kan. 82, 87, 891 P.2d 358 (1995).


                                                    15
       We acknowledge that the law at the time Myers was issued contained a
requirement that the requested evidence be read or exhibited to the jury while the scope
and manner of such exhibition was left to the discretion of the district court. Today, no
such requirement exists. Compare K.S.A. 2019 Supp. 22-3420(d) (jury's request to rehear
testimony discretionary) with K.S.A. 22-3420(3) (evidence shall be read or exhibited to
the jury). While our Supreme Court's command that the jury be advised of its right to a
read-back has been superseded by the amended statute and the trial court is not required
under the statute to offer a read-back or inform the jury of the option for a read-back, the
need for a meaningful response to the jury which is not versed in the terms "transcript"
and "read-back" remains. See State v. Lewis, No. 118,881, 2019 WL 2306629, at *5
(Kan. App. 2019) (unpublished opinion), rev. denied 312 Kan. ___ (September 25, 2020).
Thus, the reasonableness of the district court's response in this context must be viewed
through this prism.


       Here, like in Myers, it is clear the jury wanted the opportunity to review the
testimonies of the victim and Seamster before it reached a decision. Its repeated requests
for such testimony and its statement that it would be unable to reach a verdict without
such testimony make that obvious. While the district court's responses were accurate in
that they correctly stated the time it would take to produce a transcript, they were not
meaningful or helpful to the jury because the jury was not advised that a less onerous
option for reviewing testimony existed—a read-back of at least portions of such
testimony. The district court's responses strike us as an effort to stiff-arm the jury into
reaching a verdict without the information it requested. Ultimately, it worked as the jury
did reach a verdict. But under the facts of this case, given the jury's repeated requests to
review certain testimony and its statement that it could not reach a verdict without such a
review, we must agree with Seamster that the district court's responses here were
inadequate and an abuse of discretion.




                                              16
       Because of the district court's error, we must examine whether the jury would have
reached a different verdict but for the error. However, Seamster does not argue that the
result would have been different. He merely states the trial was unfair. But under the
clearly erroneous standard, Seamster has the burden to persuade us that the result of the
verdict would have been different but for the error. His failure to even make an argument
as to how the verdict would have been different constitutes an abandonment of this issue.
See State v. Arnett, 307 Kan. 648, 650, 413 P.3d 787 (2018) (issue not briefed is waived
or abandoned).


       Nevertheless, even if Seamster had made a vigorous prejudice argument, our
review of the record fails to firmly convince us the jury would have reached a different
verdict. Seamster admitted the methamphetamine was his, so the jury's guilty verdict on
the possession count is not surprising. Moreover, it is clear from the record that the focus
of the trial was on the theft charge. Even if the jury had had the opportunity to review the
testimony it requested, we are not firmly convinced that it would have reached a different
verdict. In fact, the jury's threat that it would not be able to reach a verdict without
reviewing the requested testimony suggests that a more favorable outcome for Seamster
was more likely, assuming a hung jury is favorable to a defendant. We suspect that is
why Seamster's trial counsel never objected to the district court's final response. Counsel
was possibly betting that the jury's inability to review the testimony increased Seamster's
chance of an acquittal or a hung jury. The jury convicted Seamster of theft anyway.
Given the strength of the evidence outlined above against Seamster, we are not firmly
convinced the jury's verdict on the theft count would have been different but for the
district court's error. We see no prejudice.


       Affirmed.




                                               17